Concurring Opinion by
Judge Kramer:
I concur in the majority opinion based upon the facts and the applicable law. However, I must add the observation that it malees little sense for the Commonwealth to levy a tax for education on school bus service for education purposes. It doesn’t take an expert statistician or economist to know that the result of this case, based as it is upon the statutory provisions, will increase the cost of education in this Commonwealth. Hopefully, the Legislature will cure what appears to be an oversight by corrective amendatory language.